DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending in this office action.

Response to Amendment
This Office Action is in response to applicant’s communication filed on September 29th, 2021. The applicant’s remark and amendments to the claims were considered with the results that follow.
In response to the last office action, claims 1, 11, and 18 are amended. As a result, claims 1-28 are pending in this action.

Response to Arguments
Applicant’s argument, see pg. 8-10 filed on September 29th, 2021, with respect to the rejection of independent claims 1, 11, and 18 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “detecting [[a]] location coordinates of the object in a visible layer of the document", as recited in independent claims 1, 11, and 18. The examiner agreed that the applied references, 
Yamamoto and McKinney, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") is shown to teach the amended limitation. 

Yamamichi teaches “detecting [[a]] location coordinates of the object in a visible layer of the document" (See Yamamichi: [0051]; Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). Existence information 913 is information indicating whether or not a text object exists in the document data 500. For example, in the case where embedment of a text object in document data is not performed at the time of performing of imaging processing for document data, this text object is in the state of not existing in the imaged document data. [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for).

As such, Yamamichi teaches “detecting [[a]] location coordinates of the object in a visible layer of the document" (See See Yamamichi: [0051]; Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). Existence information 913 is information indicating whether or not a text object exists in the document data 500..and [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for).

Applicant’s argument, see pg. 8-10 filed on September 29th, 2021, with respect to the rejection of independent claims 1, 11, and 18 are amended under 35 U.S.C 103, where the applicant asserts that the prior arts do not teach or suggest, “generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps visible layer of the document", as recited in independent claims 1, 11, and 18. The examiner agreed that the applied references, Yamamoto and McKinney, does not teach or suggest the above limitations, therefore, the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi")
Yamamichi teaches “generating the electronic searchable file from the document by adding the metadata to the document (See Yamamichi: [0057]; That is, the analysis unit 204 accesses document data stored in the memory, analyzes the annotation object, and holds information obtained by the analysis in the annotation object list. Hereinafter, in the case where the manuscript object and the annotation object are represented together, these are referred to as an “object”. [0063]-[0064]; At step S1205, the editing unit 202 determines whether the text object of interest is an object that is displayed in a state where a user can visually recognize it. At step S1206, the editing unit 202 generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps visible layer of the document" (See Yamamichi: [0050]-[0051]; FIG. 9 is a diagram showing an example of the document search information 510 (see FIG. 5) used to search for document data. As shown schematically, the document search information 510 has information on items indicated by symbols 900, 901, and 910 to 913. Document data path 900 is a path to the document data 500. Imaging information 901 is information indicating whether or not the document data 500 has been imaged. Kind 910 is information indicating the kind of the text object (i.e., indicating whether the text object is a manuscript object or an annotation object). Character string 911 is a character string of the text object. Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for).

As such, Yamamichi teaches  “generating the electronic searchable file from the document by adding the metadata to the document  (See Yamamichi: [0063]-[0064]; At step S1205, the editing unit 202 determines whether the text object of interest is an object that is displayed in a state where a user can visually recognize it. At step S1206, the editing unit 202 generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest“).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in further view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney”).

	Regarding claim 1, Yamamoto teaches a method for generating an electronic searchable file from a document, comprising: identifying an object within the document and a formatting attribute of the object (Yamamoto: [0067]-[0068], “More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between analyzes the structure of a page from raster image data of the page. The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. [0135]; The box function allows the user to browse the HDD 304 and select a document containing an image to be used as a search key image {Examiner correlates the identifying the object as “analyzes the structure of a page from image data of the page and analyzes the object such as a text or shape” and a formatting attribute of the object as “a shape” as indicated in Dependent claim 6, “the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document”}); 

determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}), 

 	generating metadata based at least on the inferred semantic characteristic and the formatting attribute of the object (Yamamoto: [0108]; In step S9, the related document search result is determined. If at least one related document has successfully been found, the process advances to step S10; if the search fails, the process ends. In step S10, the relation records 811 which relates the document record 801 generated in step S1 to the document records 801 of related documents found in steps S5 to S8 are generated by the number of related documents. [0139]; FIG. 15 depicts a view illustrating an example of a document search result list window in the document search application according to the first embodiment. [0143]; When “display attribute information” is selected, the search list display area 1502 displays metadata of a document, including the document name, data format, page count, and document location information), wherein

 	the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file (Yamamoto: [0136]; A search key image display area 1410 is used to browse set search key images. The area 1410 displays side by side a set of search key icons corresponding to images set as search keys. When the user inputs a search key image with the document scan button 1406 or box image selection button 1407, a search key icon corresponding to a search key image is added to the area 1410. The user can designate scanning of the obverse and reverse of a document sheet or a plurality of document sheets by depressing the document scan button 1406, or reads a document formed from a plurality of pages selected with the box image selection button 1407, and the user can select one or more images as search key images among the images of the pages of the document {NOTE in Fig. 24A, “The user selects “several keys included” with the search conditions radio button 1404, and designates to search for a document hit based on some of set search keys. A search keyword field 1419 displays keywords used for keyword search. In the search of FIG. 24A, two keywords “project A” and “product X” are designated”}); 

	Yamamoto does not explicitly teach detecting [[a]] location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document.  

	However, Yamamichi teaches detecting [[a]] location coordinates of the object in a visible layer of the document (Yamamichi: [0051]; Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). Existence information 913 is information indicating whether or not a text object exists in the document data 500. For example, in the case where embedment of a text object in document data is not performed at the time of performing of imaging processing for document data, this text object is in the state of not existing in the imaged document data. [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for);

generating the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0057]; That is, the analysis unit 204 accesses document data stored in the memory, analyzes the annotation object, and holds information obtained by the analysis in the annotation object list. Hereinafter, in the case where the manuscript object and the annotation object are represented together, these are referred to as an “object”. [0063]-[0064]; At step S1205, the editing unit 202 determines whether the text object of interest is an object that is displayed in a state where a user can visually recognize it. At step S1206, the editing unit 202 generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein

 the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps visible layer of the document (Yamamichi: [0050]-[0051]; FIG. 9 is a diagram showing an example of the document search information 510 (see FIG. 5) used to search for document data. As shown schematically, the document search information 510 has information on items indicated by symbols 900, 901, and 910 to 913. Document data path 900 is a path to the document data 500. Imaging information 901 is information indicating whether or not the document data 500 has been imaged. Kind 910 is information indicating the kind of the text object (i.e., indicating whether the text object is a manuscript object or an annotation object). Character string 911 is a character string of the text object. Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in enabling to recognize a search and displaying a state to where the user can visually recognize it that allows the user to select to enable to search (See: Yamamichi: [0087]). In addition, the references (Yamamoto and Yamamichi) teach features that are directed to analogous art and they are directed to the same field of endeavor as Yamamoto and 

	The modification of Yamamoto and Yamamichi teaches claimed invention substantially as claimed, however the modification of Yamamoto and Yamamichi does not explicitly teach the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object;

	However, McKinney teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object (McKinney: [0048]; Each of these attributes may have a determined weight. Furthermore, to be attributed or assigned the “header” identifier, a source data element may be required to have a weight or score a plurality of attributes that meets the expected value for the header identifier. [0086]-[0087]; The processor executes the instructions to perform the method that includes receiving 405 an unstructured digital source content and extracting 410 data elements included in the unstructured digital source content. Also, the method includes determining 415 attributes for each of the data elements (or in some instances determining that no attributes can be found). The method may include assigning 420 a weighting to each of the data elements based upon the attributes of the data elements. More specifically, the weighting or scoring may include determining a weighting for each of the attributes of the data elements {See [0023]; The present technology intuitively parses the digital source content, sometimes referred to as a “source container”, for source data elements, such as text, images, video, executable-code segments, and the like);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to further include the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object and generating an electronic searchable file comprising from the document by adding the metadata to the document, wherein the metadata is stored adjacent to the object in the document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retaining the necessary structure to ensure that the data elements are displayed in a manner to be consistent to the attribute to 

	Regarding claim 2, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules (Yamamoto: [0115]; The relation ID is an ID for identifying each instance of the relation record 811 that is expressed as a relation record instance r in FIGS. 9, 11, and 12. The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of "0" (exclusive) to "1" (inclusive). A larger value represents a higher degree of relation. [0127]; Medium ID match (re-digitized input)” is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Examiner plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification defines on [0021], “Inference rules (122) specify, for each type of author-defined object purpose or author-defined object type, an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).  

	Regarding claim 6, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches the object comprises at least one selected from a group consisting of a graphics object and a text object (Yamamoto: [0068]; The structure analysis section 208 is a module which analyzes the structure of a page from raster image data of the page. The structure analysis section 208 decomposes one image area (page) into a plurality of areas (for example, text area, image area, photographic area, graphic area, monochrome area, and color area) having different characteristics (features). The structure analysis section 208 analyzes and classifies the structure of each area. The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. The structure analysis section 208 sends, to the feature extraction section 207, raster image data of an image area (or image layer) obtained as a result of the analysis), wherein 

the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. Instead, a combination of dominant colors or a color pattern which forms an entire image is extracted and used based on a histogram. Further, a variety of mathematical processes (e.g., Fourier-Mellin transform) are used to derive a feature amount having a feature close to cognitive similarity determination), and wherein 

the inferred semantic characteristic further describes a content description of the object in the document (Yamamoto: [0115]; The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0185]-[0186]; accumulation processing of a code data document, the assigned metadata and content data have a certainty of certainty factor “1”. For example, three character strings “project A”, “schedule”, and “personnel” are assigned to the tag of the document metadata instance d9 m. The estimated relation record instance r12 links the existing online document record instance d9 to the re-digitized input document record instance d11. Since the estimated relation record instance r12 exhibits a relation estimated by, for example, similarity determination of the fiber pattern (paper fingerprint) of a paper medium, “0.9” is assigned as the degree of estimated relation).  

	Regarding claim 7, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches generating the metadata comprises storing the location coordinates in the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-overlapped character string generated at step S1409 based on the coordinates for each character of the character string).  

	Regarding claim 11, Yamamoto teaches a system for generating an electronic searchable file from a document, comprising: 3Application No. 15/940,794Docket No.: 37682-160001 Amendment dated September 29, 2021 Reply to Office Action of June 30, 2021a computer processor (Yamamoto: [0245]; Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device); and

memory coupled to the computer processor and storing instructions (Yamamoto: [0245]; Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device… the program is provided to the computer for example via a network or from a recording medium of various types serving as the memory device (e.g., computer-readable medium)), when executed, causing the computer processor to:

 identify an object within the document and a formatting attribute of the object (Yamamoto: [0067]-[0068], “More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. The structure analysis section 208 is a module which analyzes the structure of a page from raster image data of the page. The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. [0135]; The box function allows the user to browse the HDD 304 and select a document containing an image to be used as a search key image {Examiner correlates the identifying the object as “analyzes the structure of a page from image data of the page and analyzes the object such as a text or shape” and a formatting attribute of the object as “a shape” as indicated in Dependent claim 6, “the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document”});

generate metadata based at least on the inferred semantic characteristic and the formatting attribute of the object (Yamamoto: [0108]; In step S9, the related document search result is determined. If at least one related document has successfully been found, the process advances to step S10; if the search fails, the process ends. In step S10, the relation records 811 which relates the document record 801 generated in step S1 to the document records 801 of related documents found in steps S5 to S8 are generated by the number of related documents. [0139]; FIG. 15 depicts a view illustrating an example of a document search result list window in the document search application according to the first embodiment. [0143]; When “display attribute information” is selected, the search list display area 1502 displays metadata of a document, including the document name, data format, page count, and document location information), wherein

 the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file (Yamamoto: [0136]; A search key image display area 1410 is used to browse set search key images. The area 1410 displays side by side a set of search key icons corresponding to images set as search keys. When the user inputs a search key image with the document scan button 1406 or box image selection button 1407, a search key icon corresponding to a search key image is added to the area 1410. The user can designate scanning of the obverse and reverse of a document sheet or a plurality of document sheets by depressing the document scan button 1406, reads a document formed from a plurality of pages selected with the box image selection button 1407, and the user can select one or more images as search key images among the images of the pages of the document {NOTE in Fig. 24A, “The user selects “several keys included” with the search conditions radio button 1404, and designates to search for a document hit based on some of set search keys. A search keyword field 1419 displays keywords used for keyword search. In the search of FIG. 24A, two keywords “project A” and “product X” are designated”}); and

determine an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).

Yamamoto does not explicitly teach detecting [[a]] location coordinates of the object in a visible layer of the document; generate the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps visible layer of the document.  

However, Yamamichi teaches detecting [[a]] location coordinates of the object in a visible layer of the document (Yamamichi: [0051]; Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). Existence information 913 is information indicating whether or not a text object exists in the document data 500. For example, in the case where embedment of a text object in document data is not performed at the time of performing of imaging processing for document data, this text object is in the state of not existing in the imaged document data. [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for);

 generate the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0057]; That is, the analysis unit 204 accesses document data stored in the memory, analyzes the annotation object, and holds information obtained by the analysis in the annotation object list. Hereinafter, in the case where the manuscript object and the annotation object are represented together, these are referred to as an “object”. [0063]-[0064]; At step S1205, the editing unit 202 determines whether the text object of interest is an object that is displayed in a state where a user can visually recognize it. At step S1206, the editing unit 202 generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein

 the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps visible layer of the document (Yamamichi: [0050]-[0051]; FIG. 9 is a diagram showing an example of the document search information 510 (see FIG. 5) used to search for document data. As shown schematically, the document search information 510 has information on items indicated by symbols 900, 901, and 910 to 913. Document data path 900 is a path to the document data 500. Imaging information 901 is information indicating whether or not the document data 500 has been imaged. Kind 910 is information indicating the kind of the text object (i.e., indicating whether the text object is a manuscript object or an annotation object). Character string 911 is a character string of the text object. Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file 

Although, Yamamoto teaches determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}). The modification of Yamamoto and Yamamichi does not explicitly teach the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object; 

However, McKinney teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object (McKinney: [0048]; Each of these attributes may have a determined weight. Furthermore, to be attributed or assigned the “header” identifier, a source data element may be required to have a weight or score a plurality of attributes that meets the expected value for the header identifier. [0086]-[0087]; The processor executes the instructions to perform the method that includes receiving 405 an unstructured digital source content and extracting 410 data elements included in the unstructured digital source content. Also, the method includes determining 415 attributes for each of the data elements (or in some instances determining that no attributes can be found). The method may include assigning 420 a weighting to each of the data elements based upon the attributes of the data elements. More specifically, the weighting or scoring may include determining a weighting for each of the attributes of the data elements {See [0023]; The present technology intuitively parses the digital source content, sometimes referred to as a “source container”, for source data elements, such as text, images, video, executable-code segments, and the like); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to further include the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by 

	Regarding claim 12, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules (Yamamoto: [0070]; A retrieval section 212 is a module which accepts a search key image or search key text and a search request from a client apparatus such as the image processing apparatus 110 or personal computer 101, and retrieves document data from the DB management system 201 based on the search key and search request. The retrieval section 212 sends back hit document data, a thumbnail image related to the document, and metadata such as job data to the client apparatus: [0115]; The relation ID is an ID for identifying each instance of the relation record 811 that is expressed as a relation record instance r in FIGS. 9, 11, and 12. The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of "0" (exclusive) to "1" (inclusive). A larger value represents a higher degree of relation. [0127]; Medium ID match (re-digitized input)” is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification defines on [0021], “Inference rules (122) specify, for each type of author-defined object purpose or author-defined object type, an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).  

	Regarding claim 14, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches generating the metadata comprises coordinates in the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-overlapped character string generated at step S1409 based on the coordinates for each character of the character string).  

	Regarding claim 18, Yamamoto teaches a non-transitory computer readable medium comprising instructions for generating an electronic searchable file from a document, the instructions, when executed, being configured to (Yamamoto: [0245]; Aspects of the present invention can also be realized by a computer of a system or apparatus (or devices such as a CPU or MPU) that reads out and executes a program recorded on a memory device to perform the functions of the above-described embodiment(s)… reading out and executing a program recorded on a memory device to perform the functions of the above-described embodiment(s)): 

identify an object within the document and a formatting attribute of the object (Yamamoto: [0067]-[0068], “More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, analyzes the structure of a page from raster image data of the page. The structure analysis section 208 also analyzes and classifies the layer structure between an underlayer pattern such as the background and an object such as a text or shape arranged on the underlayer pattern. [0135]; The box function allows the user to browse the HDD 304 and select a document containing an image to be used as a search key image {Examiner correlates the identifying the object as “analyzes the structure of a page from image data of the page and analyzes the object such as a text or shape” and a formatting attribute of the object as “a shape” as indicated in Dependent claim 6, “the formatting attribute describes at least one selected from a group consisting of a location, a shape, a size, and a font of the object in the document”}); 

determine an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).

generate metadata based at least on the inferred semantic characteristic and the formatting attribute of the object (Yamamoto: [0108]; In step S9, the related document search result is determined. If at least one related document has successfully been found, the process advances to step S10; if the search fails, the process ends. In step S10, the relation records 811 which relates the document record 801 generated in step S1 to the document records 801 of related documents found in steps S5 to S8 are generated by the number of related documents. [0139]; FIG. 15 depicts a view illustrating an example of a document search result list window in the document search application according to the first embodiment. [0143]; When “display attribute information” is selected, the search list display area 1502 displays metadata of a document, including the document name, data format, page count, and document location information), wherein

 	the metadata comprises text data that is searchable by a search application for the electronic searchable file to identify the object within the electronic searchable file (Yamamoto: [0136]; A search key image display area 1410 is used to browse set search key images. The area 1410 displays side by side a set of search key icons corresponding to images set as search keys. When the user inputs a search key image with the document scan button 1406 or box image selection button 1407, a search key icon corresponding to a search key image is added to the area 1410. The user can designate scanning of the obverse and reverse of a document sheet or a plurality of document sheets by depressing the document scan button 1406, or reads a document formed from a plurality of pages selected with the box image selection button 1407, and the user can select one or more images as search key images among the images of the pages of the document {NOTE in Fig. 24A, “The user selects “several keys included” with the search conditions radio button 1404, and designates to search for a document hit based on some of set search keys. A search keyword field 1419 displays keywords used for keyword search. In the search of FIG. 24A, two keywords “project A” and “product X” are designated”}); 

Yamamoto does not explicitly teach detect [[a]] location coordinates of the object in a visible layer of the document; and generate the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps visible layer of the document.  

	However, Yamamichi teaches detect [[a]] location coordinates of the object in a visible layer of the document (Yamamichi: [0051]; Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). Existence information 913 is information indicating whether or not a text object exists in the document data 500. For example, in the case where embedment of a text object in document data is not performed at the time of performing of imaging processing for document data, this text object is in the state of not existing in the imaged document data. [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for); and 5Application No. 15/940,794Docket No.: 37682-160001 Amendment dated September 29, 2021 Reply to Office Action of June 30, 2021 

generate the electronic searchable file from the document by adding the metadata to the document (Yamamichi: [0057]; That is, the analysis unit 204 accesses document data stored in the memory, analyzes the annotation object, and holds information obtained by the analysis in the annotation object list. Hereinafter, in the case where the manuscript object and the annotation object are represented together, these are referred to as an “object”. [0063]-[0064]; At step S1205, the editing unit 202 determines whether the text object of interest is an object that is displayed in a state where a user can visually recognize it. At step S1206, the editing unit 202 generates a character string of the text object of interest that is displayed in a state where a user can visually recognize it and information on the coordinates thereof. The processing at step S1206 will be described later by using FIG. 14. [0067]; At step S1209, the editing unit 202 updates the document search information 510 corresponding to the imaged document data. Specifically, the editing unit 202 sets Imaging information 901 to a value indicating that the document data has been imaged and adds the text object information 920 corresponding to the text object of interest), wherein

 the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps visible layer of the document (Yamamichi: [0050]-[0051]; FIG. 9 is a diagram showing an example of the document search information 510 (see FIG. 5) used to search for document data. As shown schematically, the document search information 510 has information on items indicated by symbols 900, 901, and 910 to 913. Document data path 900 is a path to the document data 500. Imaging information 901 is information indicating whether or not the document data 500 has been imaged. Kind 910 is information indicating the kind of the text object (i.e., indicating whether the text object is a manuscript object or an Position information 912 is information indicating the position of the text object (specifically, page number and coordinate values). [0082]; The processing at steps S1406 to S1410 is processing that takes into consideration the possibility that the character string of the text object is in the hidden state because of another object arranged higher than the text object. By this series of processing, in the case where part of the character string of the text object is hidden, it is made possible to include only the character string that is not hidden (that a user can visually recognize) in the targets that can be searched for).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in enabling to recognize a search and displaying a state to where the user can visually recognize it that allows the user to select to enable to search (See: Yamamichi: [0087]). In addition, the references (Yamamoto and Yamamichi) teach features that are directed to 

Although, Yamamoto teaches determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules (Yamamoto: [0067]; More specifically, an object is extracted from an edge in an image to determine the shape, and uses the shape, layout, color pattern, positional relationship between objects. [0115]; The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of “0” (exclusive) to “1” (inclusive). A larger value represents a higher degree of relation. [0127]; "Medium ID match (re-digitized input)" is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Applicant’s specification on [0021] recites “inference rule as an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}). The modification of Yamamoto and Yamamichi does not explicitly teach the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object; 

	However, McKinney teaches the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object (McKinney: [0048]; Each of these attributes may have a determined weight. Furthermore, to be attributed or assigned the “header” identifier, a source data element may be required to have a weight or score a plurality of attributes that meets the expected value for the header identifier. [0086]-[0087]; The processor executes the instructions to perform the method that includes receiving 405 an unstructured digital source content and extracting 410 data elements included in the unstructured digital source content. Also, the method includes determining 415 attributes for each of the data elements (or in some instances determining that no attributes can be found). The method may include assigning 420 a weighting to each of the data elements based upon the attributes of the data elements. More specifically, the weighting or scoring may include determining a weighting for each of the attributes of the data elements {See [0023]; The present technology intuitively parses the digital source content, sometimes referred to as a “source container”, for source data elements, such as text, images, video, executable-code segments, and the like);

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to further include the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object and generating an electronic searchable file comprising from the document by adding the metadata to the document, wherein the metadata is stored adjacent to the object in the document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in retaining the necessary structure to ensure that the data elements are displayed in a manner to be consistent to the attribute to prevent unnecessary resource to retrieve additional results (See: McKinney: [0085]). In 

	Regarding claim 19, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, and Yamamoto further teaches determining the inferred semantic characteristic of the object is further by comparing a content of the object with the plurality of inference rules (Yamamoto: [0115]; The relation ID is an ID for identifying each instance of the relation record 811 that is expressed as a relation record instance r in FIGS. 9, 11, and 12. The reference source document ID and reference destination document ID are IDs for identifying the instances of the document records 801, and describe a relation from a reference source document to a reference destination document. The relation type represents the type of relation from a reference source to a reference destination. The degree of relation is indicated by a numerical value. The degree of relation takes a value of "0" (exclusive) to "1" (inclusive). A larger value represents a higher degree of relation. [0127]; Medium ID match (re-digitized input)” is relation information assigned between a document record added to the document DB 202 by document input processing of, for example, scanning a paper medium or facsimile-receiving a raster image (document), and a document record present in the document DB 202 {Examiner correlates the “plurality of inference rules” as specify disclose in Yamamoto on [0116], “Items of the relation type will be explained”. Yamamoto discloses on [0116]- [0127], “Document match”, “Author match”, “Creation date match”, “Tag match”, “Similar document content data”, “Similar image (re-online input)”, “Medium ID match (re-digitized input)”, etc…”. Applicant’s specification defines on [0021], “Inference rules (122) specify, for each type of author-defined object purpose or author-defined object type, an empirical criterion for evaluating the formatting attribute(s) and/or object content”. Applicant’s specification later defines on [0051], “the inference rule may be based on the heuristics…the heuristics may normalize the value “Title_confidence” on a scale of 0 to 1, where a 0 value is unlikely to be a “Title”, while a 1 is confident of being a “Title”. (Examiner correlates this as a match)}).  

Claims 3-4, 8-10, 15-17, 20, 22, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney”) in further view of U.S Patent Application Publication 2009/0228777 issued to Henry et al. (hereinafter as "Henry").

Regarding claim 3, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the document comprises at least one selected from a group consisting of a structured document and an unstructured document.

Henry teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document (Henry: [0572]-[0573]; A set of results 9302 may be provided (e.g. from a user search). As the user reviews results 9302, they may identify by selecting certain results or certain images within each result. Report 9306 may be provided in many forms such as a PDF file, an HTML output, a word document, or other form. Moreover, as discussed herein, the reports may be interactive. [0593]-[0594]; FIG. 100 is a method for performing OCR on a document. As described below, certain portions of a document may be analyzed in different manners. The OCR method may receive images for a document, may identify the sections of the document, and may process each section of the document differently, also allowing for feedback a certain document sections into the analysis of other document sections. In step 10010, the document images may be received. Such images may be provided in a variety of forms including, bitmaps, compressed formats, or proprietary formats).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting 

	Regarding claim 4, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the electronic searchable file is an Office Open XML file.

	Henry teaches the electronic searchable file is an Office Open XML file (Henry: [0302]; the identification of text associated with documents, documents sections, and graphical images/figures, may be provided by analysis of the text or images themselves and/or may also be provided by data associated with the document, or graphical images/figures. Alternatively, a document such as a XML document or HTML document may contain additional information in linking, descriptors, comments, or other information).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney 

	Regarding claim 8, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches retrieving, in response to identifying the text data, the location coordinates of the object from the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-).  

	The modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receiving a search request comprising a description of the object;  
searching the electronic searchable file to identify the text data that matches the description;

	However, Henry teaches receiving a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output); 

searching the electronic searchable file to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); 


Regarding claim 9, the modification of Yamamoto, Yamamichi, McKinney, and Henry teaches claimed invention substantially as claimed, and Yamamichi further teaches displaying a portion of the document comprising the location coordinates (Yamamichi: [0081]; As an example, the case is discussed where AB of the character string ABC in FIG. 15 is a non-overlapped character string and C is an overlapped character. In this case, the top-left coordinates (30, 50) of the character A and the bottom-right coordinates (57, 70) of the character B are information indicating the coordinates of the non-overlapped character string).  

	Regarding claim 10, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receiving a search request comprising a description of the object; searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and returning in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches receiving a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output); 

searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); and 

returning in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0291]; In the example of FIG. 23, each of the pages provides a view of a different document. In the example shown in FIG. 23, specification page 2512 displays the specification of a patent at a front or displayed location and highlights the common identifier (specification element) “connector 6.” [0294]; The scrollbar 2524 also includes a hit map representing the location of common identifiers in the document at the front page position in the display 2510. In the example  FIG. 23, location 2520 represented by a dark block represents a high concentration of common identifiers (in the example, connector 6 at 2516) located on the portion of the specification that is currently being displayed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object and generating an electronic searchable file comprising from the document by adding the metadata to the document, wherein the metadata is stored adjacent to the object in the document) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to 

Regarding claim 15, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, and Yamamichi further teaches retrieve, in response to identifying the text data, the location coordinates of the object from the metadata (Yamamichi: [0081]; At step S1410, the editing unit 202 generates information indicating the coordinates of the non-overlapped character string generated at step S1409 based on the coordinates for each character of the character string).  

However the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach when executed, further causing the computer processor to: 4Application No. 15/940,794Docket No.: 37682-160001 Amendment dated September 29, 2021 Reply to Office Action of June 30, 2021receive a search request comprising a description of the object; when executed, further causing the computer processor to: 4Application No. 15/940,794Docket No.: 37682-160001 Amendment dated September 29, 2021Reply to Office Action of June 30, 2021 receive a search request comprising a description of the object.

	Henry teaches when executed, further causing the computer processor to: 4Application No. 15/940,794Docket No.: 37682-160001 Amendment dated September 29, 2021 Reply to Office Action of June 30, 2021receive a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output);

 	search the electronic searchable file to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, 

	Regarding claim 16, the modification of Yamamoto, Yamamichi, McKinney, and Henry teaches claimed invention substantially as claimed, and Henry further teaches when executed, further causing the computer processor to: display a portion of the document comprising the location (Henry: [0291]; In the example of FIG. 23, each of the pages provides a view of a different document. In the example shown in FIG. 23, specification page 2512 displays the specification of a patent at a front or displayed location and highlights the common identifier (specification element) “connector 6.” [0294]; The scrollbar 2524 also includes a hit map representing the location of common identifiers in the document at the front page position in the display 2510. In the example of FIG. 23, location 2520 represented by a dark block represents a high concentration of common identifiers (in the example, connector 6 at 2516) located on the portion of the specification that is currently being displayed).  

	Regarding claim 17, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach when executed, further causing the computer processor to: receive a search request comprising a description of the object; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and return in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches when executed, further causing the computer processor to: receive a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output);

search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); and

 	return in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0291]; In the example of FIG. 23, each of the pages provides a view of a different document. In the example shown in FIG. 23, specification page 2512 displays the specification of a patent at a front or displayed location and highlights the common identifier (specification element) “connector 6.” [0294]; The scrollbar 2524 also includes a hit map representing the location of common identifiers in the document at the front page position in the display 2510. In the example of FIG. 23, location 2520 represented by a dark block represents a high concentration of common identifiers (in the example, connector 6 at 2516) located on the portion of the specification that is currently being displayed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object and generating an electronic searchable file comprising from the document by adding the metadata to the document, wherein the metadata is stored adjacent to the object in the document) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different 

Regarding claim 20, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receive a search request comprising a description of the object; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description; and return in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches receive a search request comprising a description of the object (Henry: [0336]; In step 4010, search terms are received. The search terms may be input by a user or generated by a system. Moreover, as discussed herein, the search may be tuned for a particular purpose (e.g., a novelty search or an infringement search). [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output); 

search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that matches the description (Henry: [0343]-[0344]; In step 4130, search terms may be received. In step 4140, the index of step 4120 may be queried using the search terms and search results may be output. [0349]; The enhanced document may include, for example, highlighting of the search terms in the document, and linking of terms with figures and/or claims. In another example, the linking of different sections of the document may provide the enhanced document with interactive navigation methods); and 

return in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0291]; In the example of FIG. 23, each of the pages provides a view of a different document. In the example shown in FIG. 23, specification page 2512 displays the specification of a patent at a front or displayed location and highlights the common identifier (specification element) “connector 6.” [0294]; The scrollbar 2524 also includes a hit map representing the location of common identifiers in the document at the front page position in the display 2510. In the example of FIG. 23, location 2520 represented by a dark block represents a high concentration of common identifiers (in the example, connector 6 at 2516) located on the portion of the specification that is currently being displayed).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a 

	Regarding claim 22, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison.

	Henry teaches the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison (Henry: [0212]; When searching for the figure numbers, server/processor 210 may use an OCR algorithm to look for the words “Fig. 1”, “FIG. 1”, “Figure 1” or other suitable word representing the term “figure” in the drawings (hereinafter “figure identifier”). For example, the figure number may include the word “FIGURE” in an odd font or font size, which may also be underlined and bold, otherwise unacceptable for element numbers or used in the specification).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting 
	Regarding claim 24, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach receiving a search request for a title of the document; 6Application No. 15/940,794Docket No.: 37682-160001 Reply to Office Action of June 30, 2021searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document; and returning, in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches receiving a search request for a title of the document; 6Application No. 15/940,794Docket No.: 37682-160001 Reply to Office Action of June 30, 2021searching, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract); and

 	returning, in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) to include the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) to include the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object and generating an electronic searchable file comprising from the document by adding the metadata to the document, wherein the metadata is stored adjacent to the object in the document) to further include the teachings of Henry (teaches the document comprises at least one selected from a group consisting of a structured document and an unstructured document). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in selecting between the different 

	Regarding claim 26, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison.

	Henry teaches the plurality of inference rules includes an alignment format comparison, a relative font size comparison, or a font format comparison (Henry: [0212]; When searching for the figure numbers, server/processor 210 may use an OCR algorithm to look for the words “Fig. 1”, “FIG. 1”, “Figure 1” or other suitable word representing the term “figure” in the drawings (hereinafter “figure identifier”). For example, the figure number may include the word “FIGURE” in an odd font or font size, which may also be underlined and bold, otherwise unacceptable for element numbers or used in the specification).  
	


	Regarding claim 28, the modification of Yamamoto, Yamamichi and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the instructions, when executed, are further configured to: receive a search request for a title of the document; search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document; and return, in response to identifying the text data, an identifier of the electronic searchable file.

	Henry teaches the instructions, when executed, are further configured to: receive a search request for a title of the document (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract);

search, in a plurality of searchable files comprising the electronic searchable file, to identify the text data that identifies the title of the document (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract); and

 	return, in response to identifying the text data, an identifier of the electronic searchable file (Henry: [0456]; FIG. 59 is a method 590 for relating text and/or terms within a document. In analyzing a document, it may be helpful to relate element identifiers, words, or other identifiers with different document portions. The document portions may include a title, text section, drawing sheet, figure, etc. The text section, in the context of a patent document, may include the title, background, summary, brief description of drawings, detailed description, claims, and abstract.
[0469]; FIG. 63 is an example of a search results screen for review by a user. Each result may include the patent number, a drawing, a claim, an abstract, and detailed description section. The drawing may be selected as the most relevant drawing based on the search term (the most relevant drawing determination is described herein), rather than the front page image).


.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney”) in further view of U.S Patent Application Publication 2015/0154232 issued to Ovsjanikov et al. (hereinafter as " Ovsjanikov").

Regarding claim 5, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teach the inferred semantic characteristic further comprises a confidence measure of the estimation.

Ovsjanikov teaches the inferred semantic characteristic further comprises a confidence measure of the estimation (Ovsjanikov: [0042]; The document may also allow for association with one or more semantic entities and confidence values associated with those semantic entities. [0045]; At action 412, confidence values may be calculated for each entity associated with the image. These confidence values represent the likelihood that the image is associated with that particular entity).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document)  with the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object and generating an electronic searchable file comprising from the document by adding the metadata to the document, wherein the metadata is stored adjacent to the object in the document) to further include the teachings of Ovsjanikov (teaches to include the inferred semantic characteristic further comprises a confidence measure of the estimation). One of ordinary skill in the art would have been motivated to make such a combination of 

	Regarding claim 13, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teach the inferred semantic characteristic further comprises a confidence measure of the estimation.
	
	Ovsjanikov teaches the inferred semantic characteristic further comprises a confidence measure of the estimation (Ovsjanikov: [0042]; The document may also allow for association with one or more semantic entities and confidence values associated with those semantic entities. [0045]; At action 412, confidence values may be calculated for each entity associated with the image. These confidence values represent the likelihood that the image is associated with that particular entity).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a .

Claims 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney”) in further view of U.S Patent Application Publication 2009/0019074 issued to Yasuhiro Hino (hereinafter as "Hino").

Regarding claim 21, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the metadata is not interpreted by a viewer when displaying the electronic searchable file.

	Hino teaches the metadata is not interpreted by a viewer when displaying the electronic searchable file (Hino: [0080]; As shown in FIG. 19, flags 1901 and 1902 are search object flags to be added to metadata. In FIG. 19, the flag 1902 is set to disable. As a result, overlapping metadata of document B is exempted from search and, ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) with the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the formatting attribute with a plurality of inference rules, wherein the inferred semantic characteristic describes a purpose of the object in the document and comprises an estimation of author-defined semantic characteristic of the object and generating an electronic searchable file comprising from the document by adding the metadata to the document, wherein the metadata is stored adjacent to the object in the document) to further include the teachings of Hino (teaches the metadata is not interpreted by a viewer when displaying the electronic searchable file). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in reducing the search results to find the exact match in the document (See: Hino: [0080]). 

	Regarding claim 25, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi and McKinney does not explicitly teach the metadata is not interpreted by a viewer when displaying the electronic searchable file.

	Hino teaches the metadata is not interpreted by a viewer when displaying the electronic searchable file (Hino: [0080]; As shown in FIG. 19, flags 1901 and 1902 are search object flags to be added to metadata. In FIG. 19, the flag 1902 is set to disable. As a result, overlapping metadata of document B is exempted from search and, for example, the CPU 305 of the local MFP does not perform search processing with respect to the metadata 1802).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file .


Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2010/0082709 issued to Masahito Yamamoto (hereinafter as "Yamamoto") in view of U.S Patent Application Publication 2018/0061074 issued to Masaki Yamamichi (hereinafter as "Yamamichi") in view of U.S Patent Application Publication 2015/0033116 issued to McKinney et al. (hereinafter as “McKinney) in further view of U.S Patent Application Publication 2006/0085442 issued to Akihiko Fujiwara (hereinafter as "Fujiwara").

Regarding claim 23, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teaches determining the object is a title of the document when the location coordinates of the object [[is]]are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title.

Fujiwara teaches determining the object is a title of the document when the location coordinates of the object [[is]]are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document (Fujiwara: [0028]-[0029]; For example, with respect to a region recognized as a character region, it extracts, as metadata, identification information on the type of the region (type=character, etc.), its coordinate information, text information obtained as a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on), wherein

 	the text data of the metadata identifies the object as the title (Fujiwara: [0029]; a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting 
	Regarding claim 27, the modification of Yamamoto, Yamamichi, and McKinney teaches claimed invention substantially as claimed, however the modification of Yamamoto, Yamamichi, and McKinney does not explicitly teaches the instructions, when executed. are further configured to: determine the object is a title of the document when the location coordinates of the object [[is]]are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document, wherein the text data of the metadata identifies the object as the title.

	Fujiwara teaches the instructions, when executed. are further configured to: determine the object is a title of the document when the location coordinates of the object [[is]]are centered at the top of the document and a font size of the object is larger than a font size of other objects in the document (Fujiwara: [0028]-[0029]; For example, with respect to a region recognized as a character region, it extracts, as metadata, identification information on the type of the region (type=character, etc.), its coordinate information, text information obtained as a result of the optical character recognition (OCR of the character region, and so on…a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on), wherein

 	the text data of the metadata identifies the object as the title (Fujiwara: [0029]; a document exists as image information, the content metadata thereof includes a distinction between a character region, an image region and a diagram region, region coordinates and region areas thereof, individual occupation ratios thereof in the entire image, character color, fonts, character size, character type information, configuration information that is obtained as a result of a layout analysis (region coordinates, region areas and occupation ratios in the entire image, of a region that appears to be a title, a region that appears to be a date, etc.) and so on).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Yamamoto (teaches generating a searchable file from a document by identifying an object within the document and a formatting attribute of the object and generating a document of the searchable file similar to matching attributes) with the teachings of Yamamichi (teaches detecting location coordinates of the object in a visible layer of the document; generating the electronic searchable file from the document by adding the metadata to the document, wherein the metadata is stored at a location in an invisible layer of the document that corresponds to the location coordinates such that the metadata overlaps adjacent to the object in the visible layer of the document) with the teachings of McKinney (teaches  include determining an inferred semantic characteristic of the object by comparing the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2014/0193047 issued to Grosz et al. (hereinafter as “Grosz”) teaches a server that creates a photo-based projects and 
U.S Patent Application Publication 2014/0245115 issued to Zhang et al. (hereinafter as “Zhang”) teaches generating display content and receiving uniform resource locators and specify landing resource and extracting visual information accordingly and determine how the data is assembled. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590. The examiner can normally be reached M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
1/7/2022
/ANDREW N HO/Examiner
Art Unit 2162                                                                                                                                                                                                        


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162